Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Applicant’s amendment filed on 05/12/2022 is acknowledged.
3.	Claims 1-4 and 6-19 are pending and under consideration for their full scope.
4.	The following rejections are necessitated by the amendment filed on 05/12/2022.
CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The specification discloses: 
[0116] Suitable means to reduce the pH e.g. in the large intestinal lumen are known in the art. Suitable means to reduce the luminal pH to be within a desired range include e.g. buffer agents and/or acidifiers. The term "acidifier" as used herein refers to a substance or agent that directly or indirectly causes acidification. An acidifier for example is an organic or inorganic substance that either is, becomes or produces acids. In a preferred embodiment of the present invention the composition comprises as an additive at least one buffer agent and/or acidifier. Acidifiers suitable for human ingestion are known in the art. Examples of suitable acidifiers for the composition of the present invention are acetic acid, adipic acid, ascorbic acid, citric acid, fumaric acid, itaconic acid, lactic acid, maleic acid, malic acid, phosphoric acid, propionic acid, sorbic acid, succinic acid and tartaric acid. Examples of suitable buffer agents include, but are not limited to, Tris-citrate buffer (Tris+citric acid+sodium citrate), citrate buffer (citric acid+sodium citrate), phosphate citrate buffer (dibasic sodium phosphate+citric acid), phosphate buffer (sodium phosphate monobasic+sodium phosphate dibasic). 

	Claims 1-4 and 8-19 will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-4 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claim limitation “suitable means to reduce the pH in the large intestine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-4 and 6-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is in possession of: a composition comprising antibodies to tumor necrosis factor alpha and functional fragments thereof, one or more pH modifiers and one or more buffer agents wherein the composition is in the form of an enema, gel, suppository or foam and wherein the composition decreases the pH in the large intestinal lumen to less than 6.5 upon rectal administration.  Applicant is in possession of the particular enemas and gel described in Table 1 and Examples 12-13.  

Applicant is not in possession of a composition comprising an active agent selected from the group consisting of antibodies specific to tumor necrosis factor alpha (TNFa) and functional fragments thereof  and (ii) suitable means to reduce the pH in the large intestine, wherein said composition is formulated for use in the treatment of an inflammatory bowel disease in a human patient, further wherein administration of said composition results in the local accumulation of said active agent in the gastrointestinal wall and a decrease of a pH in the large intestinal lumen of said patient to between 5.5 and 6.5. Applicant is not in possession of a composition comprising antibodies to tumor necrosis factor alpha and functional fragments thereof, a pH modifier and buffer agents wherein the composition is in any form other than for rectal administration as an enema, gel, suppository or foam.   Applicant is not in possession of a composition for oral administration or for any other administration than rectal administration.   
Applicant has described only a composition comprising antibodies to tumor necrosis factor alpha and functional fragments thereof, one or more pH modifiers and one or more buffer agents wherein the composition is in the form of an enema, gel, suppository or foam and wherein the composition decreases the pH in the large intestinal lumen to less than 6.5 upon rectal administration, including the particular enemas and gel described in Table 1 and Examples 12-13.  
Applicant has not described a suitable means to reduce the pH in the large intestine, which results in a decrease of a pH in the large intestinal lumen of said patient to between 5.5 and 6.5, a pH in the large intestinal lumen reading that is 6.5, that ranges from 5.7 to 6.3, or that ranges from 5.9 to 6.1.  The specification describes the following:
[0116] Suitable means to reduce the pH e.g. in the large intestinal lumen are known in the art. Suitable means to reduce the luminal pH to be within a desired range include e.g. buffer agents and/or acidifiers. The term "acidifier" as used herein refers to a substance or agent that directly or indirectly causes acidification. An acidifier for example is an organic or inorganic substance that either is, becomes or produces acids. In a preferred embodiment of the present invention the composition comprises as an additive at least one buffer agent and/or acidifier. Acidifiers suitable for human ingestion are known in the art. Examples of suitable acidifiers for the composition of the present invention are acetic acid, adipic acid, ascorbic acid, citric acid, fumaric acid, itaconic acid, lactic acid, maleic acid, malic acid, phosphoric acid, propionic acid, sorbic acid, succinic acid and tartaric acid. Examples of suitable buffer agents include, but are not limited to, Tris-citrate buffer (Tris+citric acid+sodium citrate), citrate buffer (citric acid+sodium citrate), phosphate citrate buffer (dibasic sodium phosphate+citric acid), phosphate buffer (sodium phosphate monobasic+sodium phosphate dibasic). 

This definition in the specification does not provide adequate written description for a composition that results in the decrease of a pH in the large intestinal lumen of said patient to between 5.5 and 6.5, a pH in the large intestinal lumen reading that is 6.5, that ranges from 5.7 to 6.3, or that ranges from 5.9 to 6.1 other than a composition that is directly applied to the large intestine in the form of an enema, suppository or rectal foam.  The description in the specification does not provide support for any composition which can be administered to the patient in a way other than directly to the large intestine.  Oral compositions which result in a pH change in the large intestine are not adequately described.  Further, the specification has not adequately described a composition with a structure which will result in both a pH change and  release of antibodies to the large intestine.  The specification has described no such composition or formulation which will result in said effect.  There is no correlation between the structure of the composition and the function of changing the pH in the large intestine, particularly to a pH of 5.5 to 6.5, and releasing antibodies to the large intestine such that the composition results in the treatment of the large intestine of an inflammatory bowel disease patient.  
Applicant’s attention is drawn to the art of Nugent et al. (PTO-892; Reference U) which teaches that “Gastrointestinal luminal pH data recorded by RTC in normal volunteers are shown in table 1. Luminal pH in the proximal small bowel ranges from 5.5 to 7.0 and gradually rises to 6.5–7.5 in the distal ileum. In almost every recording published there has been a fall in luminal pH from the terminal ileum to the caecum (range 5.5–7.5); pH then rises in the left colon and rectum to 6.1–7.5.” the pH of the caecum/right colon is 5.5-7.5 and the pH of the left colon/rectum is 6.5-7.5. (See Table 1, page 572, whole document).  The reference teaches in 
“Reduced mucosal bicarbonate secretion, increased mucosal and bacterial lactate production, and impaired SCFA absorption and metabolism may each contribute to a reduction in colonic luminal pH in patients with inflamed colonic mucosa.” (In particular, page 573). “Therapeutic implications of low colonic luminal pH in IBD Several drugs used for the treatment of ileal and colonic IBD have been formulated so as to deliver the active agent directly to the site of inflammation, thereby reducing their absorption in the proximal gastrointestinal tract and reducing systemic side effects. Some of these agents utilise pH dependent release systems (for example, Asacol, Salofalk, and budesonide) while others depend on bacterial enzymatic metabolism (sulphasalazine, olsalazine, balsalazide) which may also be affected by changes in colonic luminal pH.” (In particular, page 574).  As such, the reference teaches that IBD patients actually have a lower luminal pH than normal patients.  Irrespective of the pH of IBD patients specifically, the reference teaches that there is a broad range of pH in the lumen of the large intestine, both between the right and left colon generally and within each of those areas.  
	Using an enema would target the left colon and rectum which have a pH of 6.5-7.5 according to the information in Table 1 of Nugent, resulting in a predictable site of pH change which is distinguished from that of the proximal and distal parts of the small bowel and the caecum/right colon.  This information provides futher evidence that the specification has not described a composition which has been orally administered which will go through the small bowel which ranges in pH of 5.5-7.5 before reaching the caecum/right colon which has a pH that completely overlaps.  The reference also teaches that the transit time is unpredictable in patients with inflammation.  (In particular, page 574).  The specification has not described a composition which changes the pH of the large intestine and which administers anti-TNF-alpha antibodies to the site which can be administered by any way other than by enema, suppository or rectal foam.
The specification describes that the provision of a TNFα antibody or a functional fragment thereof to the luminal side of the large intestinal wall at a lower than normal pH results in its effective permeation across the large intestinal wall. It has been found that a lower pH of about 6 results in an increased uptake of TNFα antibodies or functional fragments thereof across the epithelial and into the mucosal layer of the large intestinal wall, as well a deeper penetration into submucosal layer of the large intestinal wall, than a higher pH of about 7.4. Where the protective mucus layer of the gastrointestinal wall is impaired, the TNFα antibody or functional fragment thereof is taken up faster and penetrates deeper into the gastrointestinal wall, resulting in higher levels of the TNFα antibody or functional fragment thereof and effective retention.
The specification has not described any composition which can be administered in any way other than rectally for the desired effect.  The specification does not describe any way that the composition can be administered orally and have the recited effect.  The art of Tashima et al. (PTO-892 mailed on 02/03/2022; Reference U) teaches the state of the art in oral administration of antibody formulations as of 2021.  The reference teaches “Oral administration is an ideal route for mAbs. Nonetheless, proteolysis and denaturation, in addition to membrane impermeability, pose serious challenges in delivering peroral mAbs to the systemic circulation, biologically, through enzymatic and acidic blocks and, physically, through the small intestinal epithelium barrier. A number of clinical trials have been performed using oral mAbs for the local treatment of gastrointestinal diseases, some of which have adopted capsules or tablets as formulations. Surprisingly, no oral mAbs have been approved clinically.”  Furthermore, no oral antibody treatments taught in the reference are directed to targeting the large intestine specifically.  In addition, there are no treatments taught to change the pH at the intended site of action as well as delivery of an antibody to the tissue.  As such, oral administration by way of a tablet or capsule with coatings as claimed in claims 11-13 and as described in the specification would not result in the recited function of decreasing the pH in the large intestine much less supplying the antibody to the large intestine.  
The skilled artisan cannot envision all the compositions recited in the instant claims. Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. 
	Applicant’s arguments filed on 05/12/2022 have been fully considered, but are not found persuasive.
	Applicant argues:
	“At the outset, if Applicant has indeed demonstrated possession of rectal embodiments, it is unclear why claims 14 and 19 are included in the instant rejection, particularly since these claims expressly specify rectal modes and/or forms. Secondly, with regard to the Examiner's suggestion that the specification does not describe an "anti-TNF-alpha antibody" that can give rise to any of the functional recitations of claims 2-5, 9, and 16-18, noting that the "decrease in pH is a result of acidifiers and buffers and not due to the antibodies themselves", the Examiner is reminded that the instant claims are not directed to an antibody in isolation but rather to a composition "formulated for use in the [topical] treatment of an inflammatory bowel disease in a human patient". Moreover, as the instant amendments make clear, the composition necessarily includes "suitable means to reduce the pH in the large intestine" (claim 1), including "buffer agents, acidifiers and combinations thereof' (claim 6), more particularly "an acidifier selected from the group consisting of: acetic acid, adipic acid, ascorbic acid, citric acid, fumaric acid, itaconic acid, lactic acid, maleic acid, malic acid, phosphoric acid, propionic acid, succinic acid, sorbic acid and tartaric acid" (claim 7). Once again, it is unclear why dependent claims that expressly enumerate the very components that the Examiner lists as capable of decreasing the intestinal pH are nevertheless rejected on written description grounds. 
-6- 
Indeed, while the Examiner has couched her concerns under "written description", it seems she is not questioning the description of oral embodiments so much as the operability of such embodiments, particularly since such oral compositions are amply "described" in the originally filed specification in terms of "structural and functional properties". See, e.g., paragraph [0117] of the published application which describes methods for manufacturing solid dosage forms "in the form of pellets, granules, microparticles, nanoparticles, mini tablets, capsules, or tablets and the like", including, e.g., buffers and acidifiers, compartments and layers, matrices and subunits, films and coatings, and sequential and selective disintegration, as well known in the art. See also paragraphs [0135] - [0136] which describe "coating materials that disintegrate above a specific pH, coating materials that disintegrate after a specific residence time in the gastrointestinal tract and coating materials that disintegrate due enzymatic triggers specific to the microflora of the large intestine", examples of which are reviewed in "Bansal et al. (Polim. Med. 2014, 44, 2,109-118)". Hence, the application clearly discloses how a solid dosage form, which should be suitable for oral administration, can be prepared. 
Further examples of preferred coating materials that ensure a controlled release of the active agent include, for example, "Eudragit L100-55, Eudragit L30D-55, Eudragit L-100, Eudragit L12.5, Eudragit S-100, Eudragit S12,5, [and] Eudragit FS30D" (see paragraph [0137]). Exhibits 1 and 2 enclosed herewith further describe such Eudragit® materials as acrylic polymers used for coating oral solid dosage forms to ensure a target release of an active agent. As can be seen from Exhibits 1 and 2, the release of the orally administrated active agent in the gastrointestinal tract can be controlled by using an adequate coating. In fact, the Examiner's own Tashima reference describes "Enteric Eudragit® polymer [as] a promising candidate" for coating solid dosage forms including antibodies that should be suitable for oral administration (see page 18, first paragraph, line 20). Hence, as of the filing of the instant application, it was already state of the art to use specific coating materials to ensure a target release of the composition including the active agent 
Finally, therapeutic antibody compositions formulated for oral administration and targeted intestinal delivery are known in the art, as evidenced by paragraph [0006] of the instant specification reiterated below: Bhol et al. (2013) Inflamm Bowel Dis. 19(11): 2273-2281 describe the oral administration of anti-TNF antibodies to mice either before or after induction of colitis. US 8,647,626 B2 discloses compositions comprising TNF-specific-7- Serial No.: 16/616,460Atty Docket No.: LNK-205USAmendment and Response to the Non-Final Office Action of October 14, 2021antibodies for oral delivery. WO 2011/047328 describes antibody therapeutics with  local activity in the digestive tract. Thus, Applicant respectfully submits that, contrary to the Examiner's suggestion, one skilled in the art would readily deem "compositions [that] can be administered orally" to be both amply described and enabled by the instant specification. In particular, from the guidance of the instant specification the skilled artisan can not only envision but in fact can make and use "all the compositions recited in the instant claims", including oral embodiments, without undue experimentation. Accordingly, Applicant respectfully petitions for reconsideration and withdrawal of the outstanding rejections in view of the amendments and remarks herein.” 

It is the Examiner’s position that dependent claims are rejected because their claim recitations do not remedy all the deficiencies of the independent claims upon which they depend. 
The ability to decrease pH in the large intestine is a requirement of the composition and the antibodies do not perform that function, so the claims must recite the component(s) of the composition that does perform that function.  It remains the Examiner’s position for all of the reasons cited supra that the claims are not adequately described for a composition that targets the large intestine for both a pH change and delivery of antibodies other than a composition which is directly applied to the area in the form of an enema, suppository or rectal foam.  
The rejection stands for reasons of record. 

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Humira product catalog (PTO-892 mailed on 02/03/2022; Reference V) as evidenced by Nugent et al. (PTO-892; Reference U).
Humira is a composition comprising antibodies specific for tumor necrosis factor alpha (TNFα).  The solution of HUMIRA is clear and colorless, with a pH of about 5.2. 0.8 mL of HUMIRA contains 40 mg adalimumab, 4.93 mg sodium chloride, 0.69 mg monobasic sodium phosphate dihydrate, 1.22 mg dibasic sodium phosphate dihydrate, 0.24 mg sodium citrate, 1.04 mg citric acid monohydrate, 9.6 mg mannitol, 0.8 mg polysorbate 80 and Water for Injection, USP. Sodium hydroxide added as necessary to adjust pH.(In particular, printout page 2; whole document).
Absent evidence to the contrary, the HUMIRA composition is not incompatible with oral use or use as an enema. The volume for use as an enema would be increased, but the solution itself can be used for that purpose, as evidenced by the similarity to the enema compositions of the instant specification.  In the same way, the solution could be used orally in that HUMIRA does not have any ingredient which would be incompatible with oral use.   The recitations of “formulated for use in the treatment of an inflammatory bowel disease in a human patient, further wherein administration of said composition results in a decrease of a pH in the large intestinal lumen of a human said patient to between 5.5 and 6.5” of claim 1; “wherein said composition reduces the pH of a local microenvironment of the antibody or functional fragment thereof in the large intestinal lumen to between 5.5 and 6.5” of claim 2; “wherein the decrease of pH in the large intestinal lumen facilitates the uptake and/or penetration of the active agent into the gastrointestinal wall” of claim 3; “wherein said treatment results in a pH in the large intestinal lumen that is below 6.5” of claim 4; “wherein said treatment comprises the composition is formulated for oral administration of the composition” of claim 11; “wherein composition is formulated for said treatment comprises the rectal administration of the composition, and/or wherein the composition is an enema” or claim 14; “wherein the pH in the large intestinal lumen of the human patient before the treatment is higher than 6.5” of claim 15;  “wherein said treatment results in a pH in the large intestinal lumen that ranges from 5.7 to 6.3” of claim 16; “wherein said treatment results in a pH in the large intestinal lumen that ranges from 5.9 to 6.1” of claim 17 and “wherein said composition is in the form of an enema” of claim 19 are all inherent in the HUMIRA composition.  
Claims 1-4 and 6-19 are included in this rejection because the amended recitation of “a suitable means to reduce the pH in the large intestine” opens up the claim to compositions with the components which are able to perform the function of decreasing the pH of the large intestine, including to the specifically recited pH of claims 1-2, 4 and 16-17, irrespective of them being in an amount which actually does decrease the pH to the particularly recited pH values.  The claims only require that then means has the ability to perform the recited function, which it does. 
As evidenced by the art of Nugent et al. (PTO-892; Reference U), the pH of the large intestine of humans and IBD patients varies between 5.5-7.5. (In particular, Table 1, whole document).  As such, the prior art Humira composition comprises suitable means to reduce the pH in the large intestine to between 5.5 and 6.5 depending upon the patient which is receiving the composition.  
Since the office does not have a laboratory to test the reference Humira composition and because large intestinal pH varies both in location and between individuals, it is applicant's burden to show that the reference Humira composition does not reduce the pH in the large intestine as recited throughout the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).   
The reference teachings anticipate the claimed invention.  
Applicant’s arguments filed on 05/12/2022 have been fully considered, but are not found persuasive.
Applicant argues:
“Applicant respectfully disagrees, both with the Examiner's characterization of the prior art disclosure and with her conclusion of anticipation. Nevertheless, in an effort to expedite prosecution, Applicant has herewith amended claim 1 to require the details of dependent claim 5, now cancelled. As such, the invention of claims 1 et seq. is directed to a composition comprising (i) an active agent in the form of antibodies specific to tumor necrosis factor alpha (TNFa) and functional fragments thereof and (ii) suitable means to reduce the pH in the large intestine, wherein administration of such a composition results in the local accumulation of the antibodies in the gastrointestinal wall and a reduction of the pH in large intestinal lumen of the patient to between 5.5 and 6.5. 
In contrast, the "Humira" formulation described in the package insert cited by the Examiner does not include any means to reduce the pH in the large intestine. Furthermore, there is no indication in the cited package insert that the formulation should be administrated such that a local accumulation of the antibodies in the gastrointestinal wall is obtained and the pH in the large intestinal lumen of the patient decreases. In particular, there is no indication in said document that the decrease of the pH value results into an uptake of TNF-alpha antibodies across Serial No.: 16/616,460Atty Docket No.: LNK-205USAmendment and Response to the Non-Final Office Action of October 14, 2021the epithelial and into the mucosal layer of the large intestinal wall, as well a deeper penetration into submucosal layer of the large intestinal wall (see paragraph [0008] of the published application). 
Anticipation can only result when a single reference discloses each and every claimed element. As the "Humira" insert fails to disclose the inclusion of ay means to reduce the pH in the large intestine, much less a composition capable of reduction the pH to between 5.5 and 6.5 as the pending claims require, Applicant submits that "Humira" may not be fairly characterized as anticipating the invention of the pending claims. Accordingly, Applicant respectfully petitions for reconsideration and withdrawal of the outstanding rejections under 35 U.S.C. § 102 in view of the amendments and remarks herein.” 

It is the Examiner’s position that the Humira composition of the prior art has every single component which is encompassed “a suitable means to reduce the pH in the large intestine” including to “decrease the pH of the large intestinal lumen of said patient to between 5.5 and 6.5” for all of the reasons set forth supra.  The composition is not incompatible with use pharmaceutical use as claimed and since the office does not have a laboratory to test the reference Humira composition and because large intestinal pH varies both in location and in individuals, it is applicant's burden to show that the reference Humira composition does not reduce the pH in the large intestine as recited throughout the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).   
13.	No claim is allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
August 15, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644